Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is apparently incomplete.  It ends with “the second buffer capacitor, and”.  There is no period, and there is nothing following the “and”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (EP 1 349 379 A2)(Oct. 2003) in view of Coln et al. (2013/0194118).
	Regarding claim 1, Yang discloses a digital X-ray detector comprising: a pixel array including a plurality of pixel regions arranged in a matrix form in a sensing region and a data line corresponding to the plurality of pixel regions; a photo-sensing element sensing light disposed in each pixel region; a pixel switch disposed between the photo-sensing element and the data line disposed in each pixel region; and a read-out driver connected to the data line, wherein the read-out driver includes: a first association signal detector connected to an output of the amplification unit and detecting a first association signal corresponding to an offset of the amplification unit; a second association signal detector connected to the output of the amplification unit and detecting a second association signal including an output signal of the photo- sensing element; a third association signal detector connected to the output of the amplification unit and detecting a third association signal corresponding to an offset of the pixel region; and a multiplexer deriving a sensing signal of each pixel region based on the first, second and third association signals.
	Yang lacks explicit teaching of an amplification unit connected to each data line.
	Coln teaches an amplification unit connected to each data line prior to the correlated double sampling circuit.  (Coln, Fig. 2, integrating amplifier 222 with feedback to provide programmable gain, see [0016])

	Regarding claim 2, the combination of Yang and Coln further teaches the multiplexer subtracts the first and third association signals from the second association signal, obtains a subtraction result and derives the subtraction result as the sensing signal. (Coln, [0023])
	Regarding claim 3, the combination of Yang and Coln further teaches the first association signal detector includes: a first buffer capacitor charged based on the first association signal; and a first buffer switch disposed between the amplification unit and the first buffer capacitor.  (Yang, Fig. 2)
	Regarding claim 4, the combination of Yang and Coln further teaches the second association signal detector includes: a second buffer capacitor charged based on the second association signal; and a second buffer switch disposed between the amplification unit and the second buffer capacitor. (Yang, Fig. 2)
	Regarding claim 5, the combination of Yang and Coln further teaches the third association signal detector includes: a third buffer capacitor charged based on the third association signal; and a third buffer switch disposed between the amplification unit and the third buffer capacitor. (Yang, Fig. 2)
	Regarding claims 6-8, the combination of Yang and Coln further teaches the collection of samples prior to, during, and following irradiation in each of the three sampling circuits.  See Yang at [0021].
	Regarding claim 10, the combination of Yang and Coln further teaches the amplification unit includes: an amplifier including a first input connected to the data line and a second input receiving a predetermined reference signal; and a feedback capacitor disposed between the first input and an output of the amplifier. (Coln, Fig. 2, see amplifier circuit surrounding integrating amplifier 222)

	Regarding claim 12, Yang teaches a method for operating a digital X-ray detector, wherein the digital X-ray detector includes a pixel array including a plurality of pixel regions arranged in a matrix in a sensing region and a data line corresponding to each vertical line composed of pixel regions arranged; and a read-out driver connected to the data line; a photo-sensing element for sensing light disposed in each pixel region; a pixel switch disposed between the photo-sensing element and the data line disposed in each pixel region; first, second, and third buffer capacitors coupled to an output of the amplification unit; first, second, and third buffer switches disposed between the first, second, and third buffer capacitors and the output of the amplification unit respectively; and a multiplexer connected to the first, second, and third buffer capacitors (Yang, Fig. 2), the method comprising: turning on the first buffer switch during a first period of a detection period after irradiating X-ray to the plurality of pixel regions; turning on the pixel switch during a second period of the detection period; turning on the second buffer switch during a third period of the detection period; and deriving, by the multiplexer, a sensing signal of each pixel region, based on first, second and third association signals corresponding to the first, second and third buffer capacitors respectively (Yang, [0018]-[0021]).
	Yang lacks explicit teaching of wherein the read-out driver includes an amplification unit coupled to each data line.

	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a preliminary amplification stage as taught by Coln prior to the sampling of the signal of Yang in order to have a more robust signal for measurement.
	Regarding claims 13-15, the circuit of Yang is of such substantial similarity to that claimed that the resultant signals corresponding to the manipulation of the corresponding switches would be attributable to the same phenomenon.
	Regarding claim 16, the combination of Yang and Coln further teaches the method further comprises turning on and off the pixel switch and turning on the third buffer switch during a portion of an idle period prior to irradiation of X-ray to the plurality of pixel regions, wherein during the portion of the idle period, a pixel offset signal including the offset of the pixel region is transmitted to the data line via the turned on pixel switch, and wherein during the portion of the idle period, the third association signal corresponding to the pixel offset signal is transmitted to the third buffer capacitor via the turned on third buffer switch. (Yang, [0018])
	Regarding claim 17, the combination of Yang and Coln further teaches the method further comprises: during a fourth period of the detection period after the third period, turning on the pixel switch such that the third association signal corresponding to an offset of the pixel region is transmitted to the data line via the turned on pixel switch; and during a fifth period of the detection period after the fourth period, turning on the third buffer switch such that the third associated signal is transmitted to the third buffer capacitor via the turned on third buffer switch. (Yang, [0019])
	Regarding claim 19, the combination of Yang and Coln further teaches the multiplexer derives the sensing signal of each pixel region, the multiplexer substrates the first and third association signals 
	Regarding claim 20, the combination of Yang and Coln further teaches the multiplexer substrates the first and third association signals from the second association signal to obtain a subtraction result and the multiplexer derives the subtraction result as the sensing signal when the multiplexer derives the sensing signal of each pixel region. (Yang, Fig. 2, note that switches 119a-119c provide analog output for further processing, Coln Fig. 2 see DIFF ADC combining subtraction and digitization functions))
	Regarding claims 9 and 18, the combination of Yang and Coln lacks explicit teaching of the claimed periods of time being equal.  However, one of ordinary skill in the art would recognize that in order to subtract a dark current from an integrated signal, it would be necessary to sample that dark current for the same amount of time as the signal is being integrated for in order to accumulate the correct amount of charge to subtract.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107.  The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884